Citation Nr: 0534509	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-01 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability secondary to the service-connected right 
chondromalacia patella.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Entitlement to an increased disability rating for right 
chondromalacia patella, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee which reopened the veteran's left 
knee claim but denied service connection on the merits, and 
also denied TDIU.  As discussed in more detail below, the 
veteran also filed a notice of disagreement concerning the 
rating for his right knee condition.

On the veteran's VA Form 9 received by the RO in December 
2003, the veteran noted that he was appealing the original 
dates.  As the RO has not adjudicated a claim for an earlier 
effective date, this issue is REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.

Initially, the Board notes that in reviewing the veteran's 
notice of disagreement received in June 2003, the Board finds 
that he has submitted a timely notice of disagreement with 
the rating assigned for his right chondromalacia patella.  
Although the RO did increase the rating to 20 percent, the 
veteran indicated in his notice of disagreement that "this 
should be higher than you rated me," specifically referring 
the diagnostic code under which he is evaluated for the right 
knee disability. As there is no indication in the claims file 
that he has withdrawn the issue, he must be issued a 
statement of the case (SOC) in response to this timely notice 
of disagreement.  See Manlincon v. West, 12 Vet. App. 328 
(1999).  However, this issue will be returned to the Board 
after issuance of the SOC only if perfected by the filing of 
a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a left knee disability secondary to the 
service-connected right chondromalacia patella, the appellant 
is currently receiving a disability retirement annuity for 
his prior federal government employment.  Copies of documents 
associated with the veteran's application and award of 
disability retirement should be obtained. 

In addition, the appellant applied for but was denied 
disability benefits from the Social Security Administration 
(SSA).  VA is required to obtain evidence from the Social 
Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. App. 
67, 74 (1996).



Further, the appellant receives treatment at the VA Medical 
Center in Memphis.  While this case is in remand status, the 
RO should obtain all records of current treatment.  In 
reviewing the VA records in the file, the Board notes no 
records were obtained since April 2003.

With respect to the issue of entitlement to a TDIU, the 
November 2003 Statement of the Case noted that the veteran 
reported that he had been approved for vocational 
rehabilitation.  It is the Board's opinion that efforts 
should be made to obtain the veteran's voc-rehab folder.  

Accordingly, this case is REMANDED for the following actions:

1.  Advise the veteran that he should 
submit to VA copies of any evidence in 
his possession relevant to these claims.

2.  Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to a higher 
rating for the service-connected right 
knee condition.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  

3.  Contact the Office of Personnel 
Management (OPM) and request copies of 
all medical records relied upon in 
rendering a decision on the veteran's 
claim for disability retirement.  All 
efforts to obtain these records should be 
fully documented, and OPM should provide 
a negative response if records are not 
available.

4.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

5.  Request the veteran's vocational 
rehabilitation information including the 
veteran's Chapter 31 folders and 
counseling reports (VOC REHAB Folder), 
and associate it with the claims file.  

6.  Obtain the appellant's medical 
records from the VA Medical Center in 
Nashville for all treatment from 1975 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

7.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been accomplished, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
 action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


